 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.31










August 18, 2009


Mamdouh Philippe, President
Saint George for Tourism Investment & Hotel Management
Nefertari Street
Luxor, Egypt


RE:           Loan Agreement: U.S. $855,384.00


Dear Mr. Philippe:


This letter agreement shall be deemed a Loan Agreement under which Sonesta
International Hotels Limited (“Sonesta” or “Lender”) will advance the sum of
U.S. $500,000.00 to Saint George for Tourism Investment & Hotel Management
(formerly Mamdouh & Basem Philipco), “Owner” of Sonesta St. George Hotel, Luxor
(“Hotel”), which amount will be added to the U.S. $355,384 that was owed by
Owner to Sonesta, as of June 30, 2009 (and remains outstanding), regarding that
certain Management Agreement, dated May 11, 1995, originally between Philippe
Co. for Hotels, as Owner, and Sonesta, as Operator (the “Management
Agreement”).  (For purposes of this Loan Agreement, you may be referred to as
“Owner” or “Borrower”.)


Amount of Loan: U.S. $855,384.00, comprising $355,384 owed to Sonesta as of June
30, 2009, and U.S. $500,000 of new advances, to be advanced on or about
September 1, 2009 (the “Loan”).


Date of Loan:  The Loan shall be deemed made as of January 1, 2009, and interest
at the Interest Rate shall be deemed to accrue as of that date.


Purpose:  To provide Owner with funding to complete the guestrooms (8th Floor
and other) and other improvements at the Hotel.


Repayment of Loan: The Loan shall be repaid to Sonesta International Hotels
Limited (“Lender”), in currency of the United States, in twelve (12) monthly
installments, each of which shall be due and payable on the first day of each
calendar month.  The first monthly payment shall be due and payable September 1,
2010.  (The attached “Repayment Schedule” reflects the monthly repayment of the
Loan, together with interest at the Interest Rate.)


Delivery of Checks:  Simultaneously with the making of the Loan you will deliver
to Sonesta twelve (12) post-dated checks, one for each of the twelve monthly
installments referred to in the “Repayment of Loan” section, above, and each in
the amount of U.S. $80,015.00.  Each check shall be signed personally by
you.  The checks will be dated on the first day of each month, beginning with
September 1, 2010 and ending August 1, 2011.


Interest Rate: The Loan shall be repaid, together with interest at the “Interest
Rate”, which shall be equal to 5.25% per annum (the current Prime Rate plus
2).  The Interest Rate shall apply as of January 1, 2009, and be fixed for the
duration of the Loan.

 
1

--------------------------------------------------------------------------------

 



Default Rate/Charges: In the event that the Loan is not repaid in accordance
with this letter agreement, or if any portion of the Loan, or Loan interest,
remains unpaid as of September 1, 2011, interest shall accrue on the amount of
the Loan, and interest, then outstanding at the rate of eight percent (8%) per
annum. Borrower shall also be responsible for reimbursing Lender for any costs
Lender incurs in enforcing this letter agreement, including reasonable
attorney’s fees.  In the event of any default by Borrower in repaying the Loan,
Borrower, as Owner of the Hotel under the Management Agreement, hereby
authorizes and instructs Lender, as Operator of the Hotel under said Management
Agreement, to repay the Loan, from the income of the Hotel, and to charge any
such amounts used to repay the Loan, or to pay interest thereon, to the Owner’s
account.


Prepayment:                                Borrower may prepay the Loan, and
interest thereon, at any time without charge or penalty.




In Witness Whereof, the parties have set their hands and seals as of this August
24, 2009.




Borrower:                                                                                                       Lender:
Saint George for Tourism Investment &
Hotel                                                                                                Sonesta
International Hotels Limited
Management (formerly Mamdouh & Basem Philipco)




By:             /s/ Mamdouh Philippe
Megalaa                                                                           By:             /s/
Boy A.J. van Riel
Mamdouh Philippe
Megalaa                                                                                                  
Boy A.J. van Riel
President                                                                                                    
Vice President & Treasurer














GUARANTY
The undersigned, Mamdouh Philippe Megalaa, individually, agrees, jointly and
severally, to guaranty the obligations of the Borrower, Saint George for Tourism
Investment & Hotel Management (formerly Mamdouh & Basem Philipco), under the
above loan letter agreement.  The Lender (or its successor) shall have the right
to demand payment from me, on a joint and several basis, without need for first
demanding payment from the Borrower.




By:             /s/ Mamdouh Philippe
Megalaa                                                                           
Mamdouh Philippe Megalaa


Date:                      August 24, 2009



 
2

--------------------------------------------------------------------------------

 





Promissory Note




Amount:
     U.S. $ 855,384.00


Name of Debtor:
Saint George for Tourism Investment & Hotel Management (formerly Mamdouh & Basem
Philipco)



Address of Debtor:                                           Nefertari Street,
Luxor, Egypt


On or before September 1, 2011, we the Debtor shall pay to the order of the
Creditor, Sonesta International Hotels Limited, whose address is c/o Sonesta
International Hotels Corporation, 116 Huntington Avenue, Boston, Massachusetts,
U.S.A., by virtue of this promissory note, the sum stated above, which is Eight
Hundred Fifty Five Thousand Three Hundred Eighty Four United States Dollars
(U.S. $855,384.00), as we received such value in cash.  Payment shall be made at
the address of the Creditor and any dispute arising out of this promissory note
shall be settled by the Cairo courts.


In the event that we do not make full and timely payment, the full outstanding
amount shall automatically bear a delay interest of 8% (eight percent) annually,
accruing from the due date until the date of full payment, without need for any
notice, procedure, or protest.


The Creditor shall have the right to assign this promissory note at its
discretion, without need for our consent.  Our liability for the amount set
forth in this promissory note shall be released only after the Creditor, or its
assignee, endorses this promissory note to the effect that it has received
payment in full and has delivered the original promissory note to us.


Made as of January 1, 2009


Debtor:
Saint George for Tourism Investment & Hotel Management (formerly Mamdouh & Basem
Philipco)



By:                        /s/ Mamdouh Philippe
Megalaa                                                                           
Name:                                Mamdouh Philippe Megalaa
Title:                                President


I hereby jointly and severally guarantee the payment of the above-mentioned
amount.  The Creditor shall have the right to demand payment from me, on a joint
and several basis, without need for first demanding payment from the Debtor.


Made as of January 1, 2009


Guarantor:                      Mamdouh Philippe Megalaa


By:                        /s/ Mamdouh Philippe
Megalaa                                                                           

 
3

--------------------------------------------------------------------------------

 
